Citation Nr: 1449604	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a bilateral hand disability.  

3. Entitlement to service connection for a bilateral finger disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to October 2002 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the RO.  

The Board also notes that the Veteran is represented by Missouri Veterans Commission. In June 2014, the Board received the Veteran's request to have his representation changed in favor of "NACVSO." However, the Board finds that this request for a change in representation is not timely (appeal was certified on November 29, 2013; request for change in representation was received in June 2014). To the extent that the Veteran has demonstrated good cause for the delay in filing a timely request, the Board would point out that the Veteran has not filed an updated VA Form 21-22 (Appointment of Veterans Service Organization As Claimant's Representative) to appoint any new representative as is required by regulation. See 38 C.F.R. § 14.631 (2014). Accordingly, for purposes of the decision hereinbelow, the Board denies the Veteran's request for a change in representation (i.e., the Board does not recognize any change in representation with regard to the present appeal). The Veteran's request for change in representation is referred to the RO for the appropriate action. 38 C.F.R. § 20.1304(b) (2014).

The issues of entitlement to service connection for a bilateral hand disability and a bilateral finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is attributable to service.



CONCLUSION OF LAW

A left knee disability (diagnosed as patellofemoral pain syndrome) was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision with regard to the issue on appeal herein decided, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002).
Analysis

The Veteran asserts that he has a left knee disability that onset during his period of service and that he has experienced symptoms related thereto since that time.

A May 2000 service treatment record documents the Veteran's complaint of a 3 day history of pain below the left patella. On examination, the diagnosis was pre-patella bursitis. A February 2001 service treatment record reflects the Veteran's complaint of a 3 day history of left knee pain. On examination, the diagnosis was left knee tendonitis. A May 2001 service treatment record documents complaints of a 10 day history of left knee pain, this episode. The Veteran reported a chronic condition that onset 4 weeks earlier. On examination, the assessment was retropatellar pain syndrome (RPPS). A July 2001 service treatment record documents the Veteran's complaint of left knee pain that had been ongoing for over 5 months. On examination, the assessment was patellofemoral pain syndrome/RPPS and iliotibial band (ITB) syndrome on the left.

The report of December 2009 VA examination reflects a diagnosis of left knee patellofemoral pain syndrome. The Veteran reported that he noted the onset of left knee pain during AIT (Advanced Individual Training). He reported that the onset of the left knee pain was gradual and that he did not experience a specific injury. He stated that at Fort Lewis he was sent for physical therapy (PT) for left knee disorder and was told that he might have some problems with patellar alignment. He was given exercises and treated in PT and his left knee symptoms improved, partially. He did not recall being placed on any specific duty restriction. He did report being involved in a motor vehicle accident during his service in the National Guard and undergoing examination of his left knee as a result thereof. However, he did not recall what he was told by doctors related to his left knee. He complained that he has had lots of discomfort in his knee since his discharge. He was restricted in kneeling or squatting. Reportedly, he had received no further treatment or evaluation of his left knee problem since leaving service.

The examiner documented review of the service treatment records. The examiner opined that the Veteran's left knee disability was less likely as not caused by or a result of in-service events. The examiner observed that the Veteran was seen for complaints of left knee pain on several occasions during service, with the last occasion documenting a diagnosis of patellofemoral syndrome (July 2001). The examiner noted there were no reported traumatic events and that the pain had fluctuated but the Veteran had never been placed on any restricted profiles due to his left knee complaints. Though the Veteran reported continued symptoms related to his left knee, the examiner found that there was no chain of evidence to support his claim of ongoing complaints after he left the service, other than his filing the present claim. Thus, the examiner concluded that "as this appeared by service record to be largely episodic, non or minimally limiting pain condition while in service, it is hard to establish it as being causally related to his present complaints without interval objective records to document that pattern." Therefore, the examiner determined that the current left knee disability was unrelated to service. 

In this case, the Board finds that service connection for a left knee disability is warranted. Here, there is a current left knee disability. Further, the Veteran has provided competent and credible lay assertions of in-service complaints of and diagnosis of left knee disability and a July 2001 service treatment record confirms a diagnosis of patellofemoral pain syndrome/ retropatellar pain syndrome of the left knee. Thus, the record establishes that the Veteran suffered from a left knee disability in service. The only remaining question is whether current left knee disability is related to left knee disability sustained in service.

To that end, in the December 2009 examination, the VA examiner opined that it was less likely than not that the Veteran's current left knee disability was related to left knee condition sustained in service, basing the opinion on a lack of documentation of ongoing complaints of left knee problems after service.

However, the Veteran has asserted that he had a left knee disability during his period of service and has experienced symptoms related thereto since that time. He is competent to report such symptoms and the Board finds these assertions credible. The December 2009 VA examiner's opinion relies solely on a lack of documentation of ongoing complaints of symptomatology in forming the basis for an opinion that the current left knee disability is unrelated to service. The Board is finding that there is documentation of ongoing complaints of symptomatology since service (here, the Veteran reported that he sought treatment for his left knee disability but was always just prescribed over-the-counter medication to control the pain), thus the comments in the December 2009 VA examination report seem to support a claim for service connection. That is, the negative opinion was predicated on no symptomatology since service but now there is evidence of symptomatology since service which cures the defect in the evidence identified by the examiner.   

During service, the Veteran received treatment for a left knee disability diagnosed as patellofemoral pain syndrome. In December 2009, examination disclosed a left knee disability diagnosis of patellofemoral pain syndrome. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left knee disability (diagnosed as patellofemoral pain syndrome) is warranted.  


ORDER

Entitlement to service connection for a left knee disability (diagnosed as patellofemoral pain syndrome) is granted.


REMAND

The Veteran asserts that he has current bilateral hand and bilateral finger disabilities due to event or incident of his period of service. A December 2010 statement from a private treatment provider indicates that the pain in the Veteran's hands is due to his years of mechanic and industrial work. The record indicates that the Veteran's military occupational specialty was M1 Abrams Tank Turret mechanic. To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of his claimed bilateral hand and bilateral finger disabilities. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of bilateral hand and bilateral finger disabilities. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should (a) provide a diagnosis of any current hand or finger disabilities; (b) provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current bilateral hand or bilateral finger disabilities is related to service. 

The examination report must include complete rationale for all opinions and conclusions reached.

2. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).









Department of Veterans Affairs


